DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4,10-13, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Honore US 2017/0097524 in view of Gutierrez US 2018/0039097.
Regarding claim 1, Honore discloses a system for communicating with an ophthalmic device ([0094]-[0098], Fig 5, eye-mountable devices 210a, 210b), comprising: the ophthalmic device including a transmitter (180f, 180g, 180h); and an aural computing system (524a, 524b) in wireless communication with the ophthalmic device ([100], reader or other devices communicate with wireless wide area network) but does not teach a contact lens body; coupled with the lens body, an output ([0031], Fig 2A, 200 is a circular contact lens with a sensor system); coupled with the lens body (200), an output device coupled with the contact lens body ([0031], sensors 235 output signals in response to pressure applied to a user). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical system of Honore with the contact lens system of Gutierrez to increase the direct user communication with a smart contact lens (Gutierrez, [0017]).
Regarding claim 3, Honore in view of Gutierrez discloses the invention as described in claim 1 and Honore further teaches wherein the contact lens further comprises an implantable lens ([0021], eye-mountable device or an implantable medical device).
Regarding claim 4, Honore in view of Gutierrez discloses the invention as described in claim 1 and Honore further teaches wherein the ophthalmic device comprises: an energy source in communication with the antenna ([0024], radiating sufficient radiation to power the sensing platform); a wireless transceiver in communication with the antenna ([0026], the reader can be equipped with a Bluetooth interface) but does not teach an antenna coupled to the contact lens body; and a sensor coupled to the contact lens body and in communication with the wireless transceiver. However, Gutierrez teaches an antenna ([0030], Fig 2A, antenna 240) coupled to the contact lens body (Fig 2A); and a sensor (235) coupled to the contact lens body (Fig 2A) and in communication with the wireless transceiver ([0031], sensors 235 outputs a signal). It would have been obvious to one of ordinary skill in the art at (Gutierrez, [0017]).
Regarding claim 10, Honore in view of Gutierrez discloses the invention as described in claim 1 and Honore further teaches wherein the aural computing system further comprises: a wearable wireless device (Fig 5, 524a, 524b) including: a processor module ([0028], a wearable, laptop, desktop, handheld, or tablet computer, a mobile phone, or a subsystem of such a device); and an antenna in communication with the processor module ([0021], antenna); wherein the antenna is configured to facilitate communication with the ophthalmic device ([0021]).
Regarding claim 11, Honore in view of Gutierrez discloses the invention as described in claim 1 and Honore further teaches further comprising: a second ophthalmic device (Fig 5, 210a or 210b); wherein the aural computing system is configured to be communicate with the second ophthalmic device ([0096], reader mounted in band 522 communicates with 210a and 210b).
Regarding claim 12, Honore in view of Gutierrez discloses the invention as described in claim 1 and Honore further teaches further comprising: a second ophthalmic device (Fig 5, 210a or 210b); and a second aural computing system configured to communicate with the second ophthalmic device ([0096], reader mounted in band 522 along with reader 180a, 180b communicates with 210a and 210b).
Regarding claim 13, Honore in view of Gutierrez discloses the invention as described in claim 1 and Honore further teaches wherein the aural computing system ([0096], Fig 5, reader mounted in band 522).
Regarding claim 16, Honore in view of Gutierrez discloses the invention as described in claim 1 and Honore further teaches wherein the aural computing system is configured to gather and analyze data from the ophthalmic device ([0027], sensor may store data related to the measurements, and subsequently send the data upon request). 
Regarding claim 17, Honore in view of Gutierrez discloses the invention as described in claim 16 and Honore further teaches wherein the aural computing device is configure to transmit data to an external computing system ([0026], Upon obtaining the data, the reader can store, process, and/or communicate the data using the Bluetooth interface to another device, such as the display device).
Regarding claim 18, Honore in view of Gutierrez discloses the invention as described in claim 1 and Honore further teaches wherein the aural computing device comprises a wearable device (Fig 5, 524a, 524b).
Regarding claim 19, Honore in view of Gutierrez discloses the invention as described in claim 18 and Honore further teaches wherein the wearable device comprises an ear piece (Fig 5, 524a, 524b) with a predetermined broadcast range ([0097], both earrings 524a, 524b can be configured with respective readers 180d, 180e for communicating with and power sensors in respective eye-mountable devices 210a, 210b).
Regarding claim 20, Honore in view of Gutierrez discloses the invention as described in claim 19 and Honore further teaches wherein the ear piece (524a, 524b) (180d, 180e) configured to direct transmissions ([0097], readers 180d, 180e for communicating with) towards an eye of the user when the ear piece is worn on an ear of the user (Fig 5, 500).
Regarding claim 21, Honore discloses a contact lens system (Fig 5, [0031], contact lenses) comprising: a first contact lens (210a) including: a body (522); at least one sensor located in the body of the first contact lens ([0096], 210a has a sensor); and a wearable wireless receiver in communication with the first contact lens ([0097]) but does not teach a contact lens body; and an output device coupled with the contact lens body and the at least one sensor.  However, in a similar field, Gutierrez teaches a contact lens body ([0031], Fig 2A, 200); and an output device ([0031], sensor 235 outputs a signals in response by a user) coupled with the contact lens body (Fig 2A) and the at least one sensor (Fig 2A, [0031], one or more sensors 235).  It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical system of Honore with the with the contact lens system of Gutierrez to increase the direct user communication with a smart contact lens (Gutierrez, [0017]).
Regarding claim 22, Honore in view of Gutierrez discloses the invention as described in claim 21 and Honore further teaches wherein the wearable wireless receiver comprises an ear piece (Fig 5, 524a, 524b).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Honore US 2017/0097524 in view of Gutierrez US 2018/0039097 and in further view of Rinderknect et al. US 2015/0018781.
Regarding claim 5, Honore in view of Gutierrez discloses the invention as described in claim 1 and Honore further teaches wherein, the aural computing system ([0096], 524a, 524b includes one or more readers) but does not teach the output device holds a substance to administer to a user when the user is wearing the ophthalmic device; configured to trigger the output device to administer the substance to an eye of the user in response to a received signal. However, Rinderknect teaches the output device holding a substance ([0024], Fig 1, therapeutic substance) to administer to a user when the user is wearing the ophthalmic device ([0024]); configured to trigger the output device to administer the substance to an eye of the user in response to a received signal ([0046], [0053], from the signal received from 106, signal received at pump 124 is of a magnitude and duration that corresponds to the desired dosage). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Honore and Gutierrez with the ophthalmic system of Rinderknect to assist in the alignment of a substance ejecting nozzle and energy sensor used on the eye (Rinderknect, [Abstract]).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Honore US 2017/0097524 in view of Gutierrez US 2018/0039097 and in further view of Pugh et al. US 2017/0112433.
Regarding claim 14, Honore in view of Gutierrez discloses the invention as described in claim 13 but does not teach wherein the aural computing system further comprises an accelerometer; wherein the accelerometer is configured to detect a movement of the user when the wearable device is worn by the user and in response to a user movement. However, Pugh teaches wherein the aural computing system further comprises an accelerometer ([0097], accelerometer); wherein the accelerometer is configured to detect a movement of the user when the wearable device is worn by the ([0099], blink sequence is detected and operation state of the contact lens is changed). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the combined optical device of Honore and Gutierrez with the accelerometer of Pugh to enhance as well as provide additional functionality within an electronic contact lens (Pugh, [0071]).
Regarding claim 15, Honore in view of Gutierrez and further in view of Pugh discloses the invention as described in claim 14 and Pugh further teaches wherein the aural computing system is configured to change the optical characteristics of the ophthalmic device based on detections by the accelerometer ([0099], changing the focus or refractive power of an electronically controlled lens through an actuator). It would have been obvious to one of ordinary skill in the art to provide the combined optical device of Honore and Gutierrez with the actuator of Pugh to enhance the focus of an electronic contact lens (Pugh, [0099]).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Honore US 2017/0097524 in view of Gutierrez US 2018/0039097 and in further view of Fraenkel US 2004/0080426.
Regarding claim 23, Honore in view of Gutierrez discloses the invention as described in claim 21 and Honore further teaches wherein the first contact lens further comprises: a processor module ([0063], electronics 260) located in the contact lens body (210) of the first contact lens ([0070], system 300 includes an eye-mountable device 210) in communication with the at least one sensor ([0062], bio-sensor) and an antenna (270) located in the contact lens body (Fig 2A, [0064]) of the first contact lens in communication with the at least one sensor ([0063], 260 includes an analyte bio-sensor ) but does not teach the antenna having a broadcast range of less than six inches. However, Fraenkel teaches the antenna having a broadcast range of less than six inches ([0023], sufficient to broadcast at low power to a range of about six to twelve inches). It would have been obvious to one of ordinary skill in the art to provide the combined optical device of Honore and Gutierrez with the broadcast ranges of Fraenkel to utilize a lower power consumption within a broadcast system (Fraenkel, [0023]).
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Honore US 2017/0097524 in view of Gutierrez US 2018/0039097 and in further view of Border et al. US 2012/0235886.
Regarding claim 24, Honore in view of Gutierrez discloses the invention as described in claim 1 and Honore further teaches further comprising: an ear piece (Fig 5, 524a) and a transmitter ([0097], Fig 5, readers 180a to 180f) configured to communicate with the ophthalmic device but does not teach comprising: a speaker configured to generate an audible sound. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the combined optical device of Honore and Gutierrez with the sensors of Border to increase tactical operations (Border, [0558]).
Regarding claim 25, Honore in view of Gutierrez and in further view of Border discloses the invention as described in claim 24 and Border further teaches wherein the earpiece is configured to transmit instructions to the ophthalmic device ([382], earpiece transmits to the facial actuation sensor eyepiece) to take a measurement using the ophthalmic device ([382], sensor eyepiece identifies background noise within the environment). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the combined optical device of Honore and Gutierrez with the sensors of Border to increase tactical operations (Border, [0558]).
Regarding claim 26, Honore in view of Gutierrez and in further view of Border discloses the invention as described in claim 25 and Border further teaches wherein the instructions include changing an optical property of the ophthalmic device ([382], minimize the background motions of the face, the head, and the like, such as through adaptive signal processing technologies). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the combined optical device of Honore and Gutierrez with the sensors of Border to improve communication and increase noise reduction (Border, [0382]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-26 have been considered and partly replied to because the new ground of rejection relies on a reference, the prior art reference Honore, applied in the prior rejection of record for teaching a matter specifically challenged in the argument. Applicant has merely made the allegation that the limitations are not met, and thus has not provided any evidence or argument directed to how the identified elements in the first action fail to meet the claimed limitations or to how the identified elements are otherwise distinguishable from the claimed limitations as is required by 37 CFR §1.111(b).
The newly amended claim language of claims 1, 4-6, 14, 17, 18, 21 and 23 has been addressed in the above office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deering et al. US 2017/0047051, Flitsch et al. US 2017/0026790, and Flitsch et al. US 20170024555 are electronic contact lens systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872